Affirmed and Memorandum Opinion filed March 3, 2015.




                                     In the

                    Fourteenth Court of Appeals

                             NO. 14-13-01107-CR

                  HENRY JAMES GRADNEY II, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1251706

                 MEMORANDUM OPINION

      Appellant Henry James Gradney II appeals the trial court’s judgment
revoking his community supervision.      Appellant contends that the trial court
abused its discretion because the evidence is insufficient to prove that he
committed an offense against the laws of the State of Texas. We affirm.
               I.      FACTUAL AND PROCEDURAL BACKGROUND
      On November 15, 2010, appellant pleaded guilty to driving while
intoxicated—third offender, a third-degree felony.         See Tex. Penal Code
§§ 49.04(a), 49.09(b) (West 2011). On January 4, 2011, the trial court sentenced
appellant to four years’ confinement, probated for four years.         Among the
conditions of his community supervision was that appellant not commit any
offense against the laws of the State of Texas.

      On October 4, 2013, the State filed a motion to revoke community
supervision, alleging two separate thefts committed by appellant.

      The trial court held a revocation hearing on November 21, 2013. The trial
court found that the first theft allegation in the motion was not true. However, the
court found, by a preponderance of the evidence, that the second theft allegation in
the motion was true. The trial court revoked appellant’s community supervision
and sentenced him to two years’ confinement.

                               II.      ANALYSIS
      In a single issue, appellant complains the trial court abused its discretion
because the evidence is legally insufficient to establish that he committed the
offense of theft. See Tex. Penal Code § 31.03 (West 2011).

      In its motion, the State alleged that appellant committed two separate thefts
while on community supervision. The trial court found the first allegation “not
true.” The court found that the following allegation was “true”:

      On or about October 2, 2013, in Harris County, Texas, the Defendant
      Henry James Gradney II, hereafter styled the Defendant did and there
      unlawfully appropriate, by acquiring and otherwise exercising control
      over property, namely, one motor vehicle owned by Robert Trammel,
      hereafter styled the Complainant, of the value of over one thousand
      five hundred dollars, with the intent to deprive the Complainant of the

                                          2
      property.

      During the revocation hearing, Houston Police Officer Zielonka testified that
on October 2, 2013, while on proactive patrol, he observed appellant in the vicinity
of 2710 Wayne Street, Houston, Harris County, Texas, a high-crime area.
Zielonka testified that at the time he observed appellant, appellant appeared to be
in the process of “stripping” a motor vehicle. Zielonka further testified that the
vehicle had been reported stolen and that Robert Trammel was the registered
owner.

      Appellant complains that there is no evidence in the record to prove to
whom the vehicle was registered. In addition, appellant asserts that the record is
devoid of evidence showing that appellant’s possession of the vehicle was without
the effective consent of the owner.

      We review an order revoking community supervision under an abuse-of-
discretion-standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.
2006). In conducting this review, we view the evidence in the light most favorable
to the trial court’s order. Greer v. State, 999 S.W.2d 484, 486 (Tex. App.—
Houston [14th Dist.] 1999, pet. ref’d). The trial court is the exclusive judge of the
credibility of the witnesses and determines if the allegations in the motion are
sufficiently demonstrated. Id. The State must prove by a preponderance of the
evidence that the defendant violated a condition of his probation.          Id.   The
preponderance-of-the-evidence standard is met when the greater weight of the
credible evidence before the trial court supports a reasonable belief that a condition
of community supervision has been violated. Rickels, 202 S.W.3d at 764.

      A trial court does not abuse its discretion in revoking probation if there is
one sufficient ground for revocation. See Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009) (“We have long held that ‘one sufficient ground for
                                          3
revocation would support the trial court's order revoking’ community
supervision.”); Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th
Dist.] 1999, no pet.) (“A finding of a single violation of community supervision is
sufficient to support revocation.”).

      Here, the preponderance of the direct and circumstantial evidence, along
with reasonable inferences, is sufficient to establish that appellant committed a
violation of the conditions of his probation. The record establishes that Zielonka
observed a motor vehicle (missing the motor) which appeared to be in the process
of being “stripped” by appellant. The vehicle was missing the engine, hood, doors,
and tires. Zielonka testified that the vehicle was confirmed to be reported stolen,
and was registered to Robert Trammel—the name of the owner alleged in the
motion to revoke probation. Appellant offered no explanation for his possession
of, and did not claim to own, the vehicle. It is reasonable to infer from this
evidence that the owner of the vehicle was Robert Trammel, and that appellant’s
possession was without Trammel’s effective consent. See Joseph, 3 S.W.3d at 641
(concluding that evidence at revocation hearing raised inference of guilt and was
sufficient for trial court to conclude appellant committed theft offense).

      We overrule appellant’s sole issue.

                                III.   CONCLUSION
      We affirm the trial court’s judgment.


                                       /s/       Marc W. Brown
                                                 Justice

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).


                                             4